Citation Nr: 0333138	
Decision Date: 11/26/03    Archive Date: 12/10/03	

DOCKET NO.  01-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury, to include a cervical spine disorder.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds (SFW), left buttocks, Muscle Group (MG) 
XVII with retained foreign bodies.

3.  Entitlement to an increased evaluation for residuals of 
SFWs, dorsum left foot, with retained foreign bodies.

4.  Entitlement to a compensable evaluation for pes planus 
and hallux valgus, left foot.

5.  Entitlement to service connection for shaving problems.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for corns between the 
toes.  

10.  Entitlement to service connection for pseudomonas and/or 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from January 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA 
provides that VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty-to-notify provisions of 
the VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2003).  

In a statement dated in October 1989, the veteran stated that 
he injured his left shoulder in 1970 in Vietnam while seeking 
cover during an enemy ambush.  He stated that he fell on his 
back pack and injured his shoulder and that he had a disc 
problem in his neck that was related to the shoulder 
condition.  He stated that the pain from his left shoulder 
injury radiated down to the fingers of his left hand.

In February 1990, the RO denied the claim for service 
connection for a "left shoulder condition as this condition 
was not shown by the evidence of record."  The veteran was 
thereafter notified of the following:  "We have denied your 
claim for increased service-connected compensation. . . .  We 
reached this decision because service connection for this 
condition was not shown by the evidence of record."

In a statement dated in July 1999, the veteran sought service 
connection for cervical radiculopathy and radiculitis.  He 
stated that he had tingling and numbness in the fingers of 
his left hand.  In a letter dated in January 2000, the RO 
notified the veteran that new and material evidence 
sufficient to reopen his claim for residuals of a left 
shoulder injury had not been submitted.  He was provided with 
a copy of a January 2000 rating decision which reflects that 
the issue included disability of the cervical spine with 
numbness and tingling of the left hand.

For a VA decision to become final, written notification to 
the appellant is required.  See 38 U.S.C.A. § 5104(a); 
38 C.F.R. § 3.104(a).  The provisions of 38 C.F.R. § 3.103 as 
in effect in 1990 provided that claimants are entitled to 
notice of any decision affecting the payment of benefits and 
that the notice shall clearly set forth the decision made and 
the reason(s) for the decision.  38 C.F.R. § 3.103(b) (1990).  
Additionally, if proper notice of the February 1990 decision 
was provided, it is not clear that the veteran's July 1999 
claim for service connection for cervical radiculopathy and 
radiculitis can properly be treated as a claim to reopen 
rather than a new claim for disability not previously denied.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(error to treat disability as inexorably intertwined with 
original claim were new claim based on new diagnosis of 
separate disorder).  Finally, VA has not complied with 
certain notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as the veteran has not 
been provided notice of the information and evidence not of 
record that is necessary to substantiate the claim and what 
portion he is required to obtain.

In this case the veteran has not been afforded a 
comprehensive and current examination, which addresses his 
shaving problems, sleep apnea, hypertension, PTSD, corns 
between the toes, and pseudomonas and/or tinea pedis.  To 
assist the Board in its determination the RO is to afford the 
veteran an examination and a medical opinion as to whether it 
is as likely as not that any of the claimed disorders began 
during his military service, or was related to any incident 
or disorder or injury incurred in service.  Thus, this case 
must be returned for a new examination and medical opinions 
as to the etiology of the claimed disabilities.  In addition, 
additional development is also required to properly evaluate 
the severity of veteran's service-connected disabilities.

Therefore, in order to assist the veteran in developing the 
evidence necessary to substantiate his claims, the case is 
REMANDED for further development:

1.  The RO should either readjudicate the 
veteran's claim for service connection 
for cervical radiculopathy and 
radiculitis on a de novo basis, or 
provide the veteran with a statement 
which addresses the finality of the 
February 1990 rating and how the July 
1999 claim for service connection for 
cervical radiculopathy and radiculitis 
can properly be treated as a claim to 
reopen rather than a new claim.  See 
38 U.S.C.A. § 5104(a); 38 C.F.R. 
§§ 3.103(b), 3.104(a); Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  Particularly the RO must 
notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support his claims, 
what evidence VA will develop, what 
evidence the veteran must furnish.

3.  The RO should request the veteran to 
identify all health care providers who 
may possess additional records pertinent 
to his claims.  The RO should obtain 
records from all sources identified by 
the veteran.

4.  After completion of the above, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorder(s).  All current pathology 
should be identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims folder must be made available to 
the examiner prior to the examination.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran has PTSD and express 
an opinion as to whether any current 
psychiatric disorder as likely as not had 
its onset in service or is otherwise 
related to service.

5.  The RO should arrange for the veteran 
to be scheduled for VA examinations 
conducted by appropriate specialists, to 
evaluate the nature, severity and 
etiology of the claimed sleep apnea, 
hypertension, shaving problems, corns 
between the toes, and pseudomonas and/or 
tinea pedis disorders.  The claims folder 
must be made available to the examiners 
in connection with the aforementioned 
examinations.  Following examination of 
the veteran and a review of the medical 
records, an examiner should provide 
opinions as to the following:

?	What is the approximate date of 
onset of the veteran's claimed sleep 
apnea, hypertension, shaving 
problems, corns between the toes, 
and pseudomonas and/or tinea pedis 
disorders? 

?	Is it at least as likely as not that 
the veteran's claimed sleep apnea, 
hypertension, shaving problems, 
corns between the toes, and 
pseudomonas and/or tinea pedis 
disorders were manifested during his 
active military service or is 
otherwise related to service?

?	Is it at least as likely as not that 
the veteran's alleged sleep apnea, 
hypertension, shaving problems, 
corns between the toes, and 
pseudomonas and/or tinea pedis 
disorders are etiologically related 
to any of his service-connected 
disorders.  

6.  The veteran should be afforded an 
examination by a VA physician to 
determine the severity of the service-
connected residuals of SFWs, MG XVII, and 
left foot.  The claims folder should be 
made available to the examiner.  The 
examiner should be asked to express an 
opinion as to the degree to which pain 
limits functional ability during flare-
ups or when the left foot or buttock is 
used repeatedly over a period of time.  
The examiner is also requested to render 
an opinion as to whether impairment to 
Muscle Group XVII is best described as 
slight, moderate, moderately severe, or 
severe.

7.  Following the above, the RO should 
readjudicate the veteran's claims.  If 
any benefit remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and allowed a reasonable time for 
response.  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2003) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



